Exhibit 1 TERMS AGREEMENT April 29, 2013 Praxair, Inc. 39 Old Ridgebury Road Danbury, Connecticut 06810-5113 Ladies and Gentlemen: We, Citigroup Global Markets Inc., Credit Suisse Securities (USA) LLC and RBS Securities Inc. (the “Representatives”), acting on behalf of the several underwriters named in Schedule I attached hereto (the “Underwriters”),understand that Praxair, Inc., a Delaware corporation (the “Company”), proposes to issue and sell $475,000,000 aggregate principal amount of its 1.250% Notes due 2018 (the “2018 Notes”) and $175,000,000 aggregate principal amount of its 3.550% Notes due 2042 (the “2042 Notes” and, together with the 2018 Notes, the “Offered Securities”),covered by the registration statement on Form S-3 (No. 333-183150) (the “Registration Statement”)filed by the Company.The 2042 Notes will be treated as part of the same series as, and have the same terms as the Company’s 3.55% Notes due 2042 outstanding on the date hereof and as described in the Prospectus Supplement.Subject to the terms and conditions set forth herein or incorporated by reference herein, the Underwriters named in Schedule I attached hereto agree to purchase, severally and not jointly, the Offered Securities in the amounts set forth opposite our respective names on such Schedule.The closing in respect of the purchase and sale of the Offered Securities shall occur on May 7, 2013 at 10:00 a.m. (the “Closing Date”) at the offices of Davis Polk & Wardwell LLP, 450 Lexington Avenue, New York, New York 10017. All the provisions contained in the Praxair, Inc. Standard Underwriting Agreement Provisions (August 8, 2012 edition), other than the form of Delayed Delivery Contract attached thereto as Annex I and Terms Agreement attached thereto as Annex II (the “Standard Provisions”),a copy of which is filed as an exhibit to the Registration Statement, are incorporated herein by reference in their entirety and shall be deemed to be a part of this Terms Agreement to the same extent as if the Standard Provisions had been set forth in full herein.Terms defined in the Standard Provisions are used herein as therein defined. For purposes of Sections 2 and 7 of the Standard Provisions, the only information furnished to the Company by any Underwriter for usein the U.S. Prospectus consists of the following information in the U.S. Prospectus furnished on behalf of each Underwriter: the last paragraph at the bottom of the prospectus supplement cover page concerning the terms of the offering by the Underwriters, and the information contained in the third paragraph, the third and fourth sentences of the sixth paragraph, the second and third sentences of the seventh paragraph, and the eighth and ninth paragraphs under the caption “Underwriting”in the prospectus supplement. Date of Basic Prospectus: August 8, 2012 Date of Preliminary Prospectus Supplement: April 29, 2013 Date of Prospectus Supplement: April 29, 2013 Time of Sale: 4:40 p.m., New York City time on April 29, 2013 Names and Addresses of Representatives: Citigroup Global Markets Inc. 388 Greenwich Street New York, New York 10013 Credit Suisse Securities (USA) LLC Eleven Madison Avenue New York, New York 10010 RBS Securities Inc. 600 Washington Boulevard Stamford, Connecticut 06901 The Offered Securities shall have the following terms: Title: 1.250% Notes due 2018 3.550% Notes due 2042 Maturity: November 7, 2018 November 7, 2042 Interest Rate: 1.250% per annum 3.550% per annum Interest Payment Dates: Interest will be payable on May 7 and November 7 of each year, as applicable, commencing November 7, 2013. Interest will be payable on May 7 and November 7 of each year, as applicable, commencing November 7, 2013. Redemption Provisions: The Company may redeem the 2018 Notes at its option, at any time in whole or from time to time in part. The redemption price for the 2018 Notes will be equal to the greater of:(1) the principal amount of the 2018 Notes being redeemed plus accrued and unpaid interest to the redemption date or (2) the2018 Make-Whole Amount for the notes being redeemed. The Company may redeem the 2042 Notes at its option, at any time in whole or from time to time in part. The redemption price for the 2042 Notes to be redeemed on any redemption date that is prior to May 7, 2042 will be equal to the greater of:(1) the principal amount of the notes being redeemed plus accrued and unpaid interest to the redemption date or (2) the 2042 Make-Whole Amount for the notes being redeemed. -2- “2018 Make-Whole Amount” means, as determined by a 2018 Quotation Agent, the sum of the present values of the principal amount of the 2018 Notes to be redeemed, together with the scheduled payments of interest (exclusive of interest to the redemption date) from the redemption date to the maturity date of the 2018 Notes being redeemed, in each case discounted to the redemption date on a semi-annual basis, assuming a 360-day year consisting of twelve 30-day months, at the 2018 Adjusted Treasury Rate, plus accrued and unpaid interest on the principal amount of the notes being redeemed to the redemption date. “2018 Adjusted Treasury Rate” means, with respect, to any redemption date, the sum of (x) either (1) the yield, under the heading that represents the average for the immediately preceding week, appearing in the most recent published statistical release designated “H.15 (519)” or any successor publication that is published weekly by the Board of Governors of the Federal Reserve System and that establishes yields on actively traded United States Treasury securities adjusted to the 2018 Comparable Treasury Issue (if no maturity is within three months before or after the remaining term of the notes being redeemed, yields for the two published maturities most closely corresponding to the 2018 Comparable Treasury Issue shall be determined and the 2018 Adjusted Treasury Rate shall be interpolated or extrapolated from such yields on a straight line basis, rounded to the nearest month) or (2) if such release (or any successor release) is not published during the week preceding the calculation date or does not contain such yields, the rate per year equal to the semi-annual equivalent The redemption price for the notes to be redeemed on any redemption date that is on or after May 7, 2042 will be equal to 100% of the principal amount of the notes being redeemed on the redemption date, plus accrued and unpaid interest to the redemption date. “2042 Make-Whole Amount” means, as determined by a 2042 Quotation Agent, the sum of the present values of the principal amount of the 2042 Notes to be redeemed, together with the scheduled payments of interest (exclusive of interest to the redemption date) from the redemption date to the maturity date of the 2042 Notes being redeemed, in each case discounted to the redemption date on a semi-annual basis, assuming a 360-day year consisting of twelve 30-day months, at the 2042 Adjusted Treasury Rate, plus accrued and unpaid interest on the principal amount of the notes being redeemed to the redemption date. “2042 Adjusted Treasury Rate” means, with respect, to any redemption date, the sum of (x) either (1) the yield, under the heading that represents the average for the immediately preceding week, appearing in the most recent published statistical release designated “H.15 (519)” or any successor publication that is published weekly by the Board of Governors of the Federal Reserve System and that establishes yields on actively traded United States Treasury securities adjusted to the 2042 Comparable Treasury Issue (if no maturity is within three months before or after the remaining term of the notes being redeemed, yields for the two published maturities most closely corresponding to the 2042 Comparable Treasury Issue shall be determined and the 2042 Adjusted Treasury Rate shall be interpolated or extrapolated from such yields on a straight line basis, rounded to the nearest month) or (2) if such release (or -3- yield to maturity of the 2018 Comparable Treasury Price for such redemption date, in each case calculated on the third business day preceding the redemption date, and (y) 0.10%. “2018 Comparable Treasury Issue” means the United States Treasury security selected by the Quotation Agent as having a maturity comparable to the remaining term from the redemption date to the maturity date of the 2018 Notes being redeemed that would be utilized, at the time of selection and in accordance with customary financial practice, in pricing new issues of corporate debt securities of comparable maturity to the remaining term of 2018 Notes. “2018 Comparable Treasury Price” means, with respect to any redemption date, if clause (2) of the 2018 Adjusted Treasury Rate is applicable, the average of four, or such lesser number as is obtained by the indenture trustee, 2018 Reference Treasury Dealer Quotations for such redemption date. “2018 Quotation Agent” means the Reference Treasury Dealer selected by the indenture trustee after consultation with Praxair. “2018 Reference Treasury Dealer” means each of Citigroup Global Markets Inc., Credit Suisse Securities (USA) LLC and RBS Securities Inc. and their respective successors and assigns, and one other nationally recognized investment banking firm selected by Praxair that is a primary U.S. Government securities dealer. “2018 Reference Treasury Dealer Quotations” means, with respect to each 2018 Reference Treasury Dealer and any successor release) is not published during the week preceding the calculation date or does not contain such yields, the rate per year equal to the semi-annual equivalent yield to maturity of the 2042 Comparable Treasury Price for such redemption date, in each case calculated on the third business day preceding the redemption date, and (y) 0.10%. “2042 Comparable Treasury Issue” means the United States Treasury security selected by the 2042 Quotation Agent as having a maturity comparable to the remaining term from the redemption date to the maturity date of the 2042 Notes being redeemed that would be utilized, at the time of selection and in accordance with customary financial practice, in pricing new issues of corporate debt securities of comparable maturity to the remaining term of 2042 Notes. “2042 Comparable Treasury Price” means, with respect to any redemption date, if clause (2) of the 2042 Adjusted Treasury Rate is applicable, the average of four, or such lesser number as is obtained by the indenture trustee, 2042 Reference Treasury Dealer Quotations for such redemption date. “2042 Quotation Agent” means the Reference Treasury Dealer selected by the indenture trustee after consultation with Praxair. “2042 Reference Treasury Dealer” means each of Citigroup Global Markets Inc., Deutsche Bank Securities Inc. and RBS Securities Inc. and their respective successors and assigns, and one other nationally recognized investment banking firm selected by Praxair that is a primary U.S. Government securities dealer. “2042 Reference Treasury Dealer Quotations” means, with respect to each 2042 Reference Treasury Dealer and any -4- any redemption date, the average, as determined by the indenture trustee, of the bid and asked prices for the 2018 Comparable Treasury Issue, expressed in each case as a percentage of its principal amount, quoted in writing to the indenture trustee by such 2018 Reference Treasury Dealer at 5:00 p.m., New York City time, on the third business day preceding such redemption date. redemption date, the average, as determined by the indenture trustee, of the bid and asked prices for the 2042 Comparable Treasury Issue, expressed in each case as a percentage of its principal amount, quoted in writing to the indenture trustee by such 2042 Reference Treasury Dealer at 5:00 p.m., New York City time, on the third business day preceding such redemption date. Purchase Price: 99.608% of the principal amount thereof 95.160% of the principal amount thereof Public Offering Price: 99.958% of the principal amount thereof, plus accrued interest, if any, from May 7, 2013 96.035% of the principal amount thereof, plus accrued interest, if any, from May 7, 2013 Additional Terms: None None which terms shall be set forth in a pricing term sheet substantially in the form of Exhibit 1 attached hereto (the “Pricing Term Sheet”). The Offered Securities will be made available for checking and packaging at the offices of Davis Polk & Wardwell LLP at least 24 hours prior to the Closing Date. We represent that we are authorized to act for the several Underwriters named in Schedule I hereto in connection with this financing and any action under this agreement by any of us will be binding upon all the Underwriters. This Terms Agreement may be executed in one or more counterparts, all of which counterparts shall constitute one and the same instrument. [Signature pages follow] -5- If the foregoing is in accordance with your understanding of our agreement, kindly sign and return to us the enclosed duplicate hereof, whereupon it will become a binding agreement among the Company, and the several Underwriters in accordance with its terms. Very truly yours, CITIGROUP GLOBAL MARKETS INC. CREDIT SUISSE SECURITIES (USA) LLC RBS SECURITIES INC. On behalf of themselves and as Representatives of the Several Underwriters By:Citigroup Global Markets Inc. By:/s/ Brain D. Bednarski Name:Brain D. Bednarski Title:Managing Director By:Credit Suisse Securities (USA) LLC By:/s/ Robert McMinn Name:Robert McMinn Title:Managing Director By:RBS Securities Inc. By:/s/ Moshe Tomkiewicz Name:Moshe Tomkiewicz Title:Managing Director [Signature Page to Terms Agreement] The foregoing Terms Agreement is hereby confirmed as of the date first above written PRAXAIR, INC. By:/s/ Timothy S. Heenan Name:Timothy S. Heenan Title:Vice President - Tax and Treasurer [Signature Page to Terms Agreement] SCHEDULE I Underwriters Amount of 2018 Notes to be Purchased Amount of 2042 Notes to be Purchased Citigroup Global Markets Inc. $ $ Credit Suisse Securities (USA) LLC RBS Securities Inc. Deutsche Bank Securities Inc. Wells Fargo Securities, LLC BNY Mellon Capital Markets, LLC J.P. Morgan Securities LLC SG Americas Securities, LLC U.S. Bancorp Investments, Inc. Total $
